In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-4164
HOUSING AUTHORITY RISK
RETENTION GROUP, INC.
                                                 Plaintiff-Appellee,
                                 v.

CHICAGO HOUSING AUTHORITY,
                                            Defendant-Appellant.

                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
          No. 02 C 4474—Rebecca R. Pallmeyer, Judge.
                          ____________
      ARGUED MAY 28, 2004—DECIDED JULY 28, 2004
                    ____________



  Before BAUER, RIPPLE, and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. Defending oneself from a large-
scale class action lawsuit is a costly task. And so it comes as
no surprise that these two parties are before us to de-
termine who should foot the bill for the defense of a 1999
lawsuit filed by approximately 10,000 current or former
Chicago Housing Authority (CHA) residents who claimed
they have been exposed to and harmed by environmental
contaminants while living on CHA’s public housing prop-
erty. The Housing Authority Risk Retention Group, Inc.
(HARRG), a risk retention group made up of various hous-
2                                               No. 03-4164

ing authority members, asserts that it has neither the duty
to defend nor indemnify CHA in the underlying environ-
mental litigation.
   HARRG provided commercial general liability coverage to
the CHA from June 1, 1987, through July 31, 1998, under
separate annual policies. Each of the policies provided,
among other coverage, coverage and defense for “bodily in-
jury” claims subject to a limit of $5 million per occurrence
per policy year. Bodily injury, included, among other things,
sickness, disease, death, mental anguish, and mental injury,
and HARRG does not dispute that the class action plaintiffs’
allegations of bodily injury and mental anguish fell within
this definition. HARRG filed the underlying action against
CHA seeking a declaratory judgment that it has no duty to
defend or to indemnify CHA with respect to the underlying
litigation, because, as HARRG argues, the claims asserted
by the plaintiffs in the underlying class action are not
covered by the policy.
  The district court concluded that the policy language in-
cluded what amounted to an “absolute pollution exclusion,”
that is, an exclusion that bars coverage for all claims for
pollution, whether or not the contaminants originated on
the insured’s property, and consequently granted HARRG’s
motion for judgment on the pleadings. Housing Authority
Risk Retention Group, Inc. v. Chicago Housing Authority,
No. 02 C 4474, slip op. at 7, 16 (N. D. Ill. Sept. 30, 2003).
  CHA objects to the district court’s finding and further
argues that the district court failed to address potential
injury claims arising out of off-site exposure, did not
address claims that the CHA improperly sited Altgeld
Gardens, and did not address claims arising from “environ-
mental discrimination,” and other nontraditional environ-
mental claims. To the contrary, these claims were ade-
quately addressed when the district court concluded that
the insurance policies contained an absolute pollution
No. 03-4164                                                    3

exclusion which applies regardless of the origin of the pollution
or the identity of the polluter. Id. slip op. at 7. Furthermore,
after considering all of the claims, the district court con-
cluded that the “the type of pollution alleged in the under-
lying litigation does constitute ‘traditional environmental
contamination,’ ” to which the absolute pollution exclusion
would apply. Id. slip-op. at 11-12.
  Because the district court issued a thorough and well-
reasoned memorandum opinion and order, we adopt the
reasoning of the district court’s September 30, 2003 Memo-
randum Opinion and Order addressing those claims
challenged on appeal and AFFIRM the judgment of the
district court. A copy of the district court’s order is attached.
 21                                       No. 03-4164

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—7-28-04